Citation Nr: 1609655	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-03 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bladder disability, to include as due to herbicide exposure and contaminated water.

2.  Entitlement to service connection for acid reflux/gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for a low back disability, to include as due to herbicide exposure.

6.  Entitlement to service connection for a nerve condition of the upper and lower extremities, claimed as peripheral neuropathy, to include as due to herbicide exposure.

7.  Whether new and material evidence has been submitted to reopen claim of entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure.

8.  Entitlement to service connection for a bilateral eye disability.

9.  Entitlement to service connection for a liver disorder, to include as due to herbicide exposure.

10.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

11.  Entitlement to an increased initial rating for bilateral hearing loss, currently evaluated as 40 percent disabling.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

13.  Entitlement to special monthly pension on account of the need for regular aid and attendance of another person or housebound status.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2010, November 2010, December 2011, and January 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2015, the Veteran presented sworn testimony during a personal hearing in Washington DC, which was chaired by a Veterans Law Judge.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107 (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

At the September 2015 hearing, the Veteran's representative raised the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for bladder, prostate, and liver disabilities.  See the Board hearing transcript, pgs. 3-4.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

Initially, in July 2010 the AOJ conducted an inquiry and determined that the Veteran was not in receipt of disability benefits from the Social Security Administration (SSA).  However, the Veteran has more recently contended that he is now in receipt of such benefits.  See the letter from the Veteran, received in April 2013.  These records are potentially pertinent to the issues on appeal and should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

With respect to the claim of entitlement to service connection for a bladder disability, the Veteran has been diagnosed with bladder outlet obstructive status-post-photoselective vaporization of the prostate (PVP).  See the VA treatment records dated May 2009.  Other noted bladder complaints include hematuria, painful urination, and urinary incontinence.  See the VA treatment records dated February 2010 and March 2010.  The Veteran has asserted that his current bladder disability is due to exposure to herbicides while he was stationed in the Republic of Vietnam and/or contaminated water when he was stationed at Camp Lejeune.  To this end, it is undisputed that the Veteran served in the Republic of Vietnam; therefore, herbicide exposure is presumed.  Moreover, with regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  As the Veteran served at Camp Lejeune within the specified period, his exposure to contaminated water is also presumed.  The Veteran was not been afforded a VA examination with respect to this bladder disability claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, he should be afforded a VA examination to address the nature and etiology of his bladder disability.

As to the claims of entitlement to service connection for acid reflux/GERD, headaches, bilateral foot disability, and bilateral eye disability, the Veteran's treatment records document diagnoses of GERD (see the VA treatment records dated August 2009 and September 1999) and headaches (see the VA treatment records dated March 1998, May 1990, and October 2009).  His VA treatment records note a diagnosis of pes planus in March 2010 and he was also diagnosed with mild scatter osteoarthritic changes of the bilateral feet by an x-ray performed in January 2012.  In addition, VA treatment records document a diagnosis of retinal drusen in both eyes.  See, e.g., the VA treatment records dated February 2010.  The Veteran argues that these disabilities had their onset during his military service.  Crucially, he has not been afforded VA examinations to address these claims, and such should be provided on remand.

As to the claims of entitlement to service connection for back disability, nerve disability of the bilateral upper and lower extremities, and liver disorder, the Veteran has contended that these disabilities are due to his exposure to herbicides during his military service.  As noted above, this exposure is presumed.  VA treatment records show that the Veteran has been diagnosed with slight degenerative changes of the lumbar spine upon x-ray.  See the VA treatment records dated December 1989.  He has also been diagnosed with peripheral neuropathy of the upper and lower extremities, although this diagnosis was not confirmed by neurological testing and is not corroborated by the Veteran's treatment records.  See the VA examination report dated September 2010.  In addition, the Veteran was diagnosed with simple cysts on the liver following magnetic resonance imaging (MRI) in February 2011.  Upon remand, the Veteran should therefore be afforded VA examinations to address the outstanding questions of diagnosis and nexus pertaining to these claims.

At the September 2015 hearing, the Veteran testified that he receives on-going mental health treatment for PTSD, and had recently completed a 12-week program.  He was last afforded a VA examination in June 2013; accordingly, to ensure the record reflects the current extent of the service-connected PTSD, a new examination is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the Veteran's PTSD, to include the matter of the Veteran's employability.

At the September 2015 Board hearing, the Veteran testified that his bilateral hearing loss had worsened since the most recent VA examination; the representative therefore requested remand for updated examination as to this claim.  Thus, to ensure the record reflects the current extent of the service-connected bilateral hearing loss, a new examination, with findings responsive to the pertinent rating criteria, is needed.  See id.  Moreover, the Board notes the Veteran's contention that he is unable to work primarily due to his service-connected bilateral hearing loss disability.  See, e.g., the September 2015 Board hearing transcript.  The examination conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention to any occupational impairment associated with the bilateral hearing loss.

The Veteran has also asserted entitlement to a special monthly pension based upon the need for aid and attendance of another person.  See the Veteran's claim dated June 2010.  In support of his claim, the Veteran has submitted an October 2013 report from Dr. S.B., who indicated that the Veteran needs assistance in bathing and tending to his hygiene needs and also does not have the ability to manage his own financial affairs.  As the Veteran has not yet been afforded a VA examination to address this claim, one should be furnished on remand.

Lastly, the Board observes that the Veteran has contended that he initially sought VA treatment in 1973.  See the September 2015 Board hearing transcript, pg. 2.  A review of the record demonstrates that the earliest VA treatment records contained in the claims file are dated in 1978.  Accordingly, upon remand, the AOJ should request all outstanding treatment records including VA treatment records dated from 1973 to 1978.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims file.  All efforts to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims file.

2. Obtain all outstanding VA treatment records, including
      VA treatment records dated from 1973 to 1978.

3. Thereafter, schedule the Veteran for VA examinations to determine the nature and etiology of the claimed bladder disability, acid reflux/GERD, headaches, bilateral foot disability, bilateral eye disability, back disability, nerve disability of the bilateral upper and lower extremities, and liver disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should either diagnose or rule out a nerve disability of the upper and lower extremities.

With respect to any diagnosed disability of the bilateral upper and lower extremities, back and liver, the examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disabilities had their clinical onset in service, or are otherwise related to a disease or injury incurred in service, to include presumed herbicide exposure therein.

As to the diagnosed bladder disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's bladder disability had its clinical onset in service, or is otherwise related to a disease or injury incurred in service, to include the presumed exposure to herbicides in the Republic of Vietnam and/or contaminated water at Camp Lejeune.

With respect to the diagnosed acid reflux/GERD, headaches, bilateral foot disability, and bilateral eye disability, the examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disabilities had their clinical onset in service, or are otherwise related to a disease or injury incurred in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

A robust rationale should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  Additionally, the examiner should discuss all occupational impact attributable to PTSD.  A complete rationale should be given for all opinions and conclusions expressed.

5. Then arrange for a VA audiological examination to determine the extent and severity of the Veteran's bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  All necessary studies should be performed.  In addition to providing specific audiometric findings to include speech discriminations scores, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss.

Additionally, the examiner should discuss all occupational impact attributable to bilateral hearing loss.  A complete rationale should be given for all opinions and conclusions expressed.

6. The Veteran must be scheduled for a VA examination with a clinician with the expertise to determine if he has a need for regular aid and attendance or is housebound.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the individual designated to examine the Veteran.

All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The criteria in the applicable regulations as described above should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; ability to dress or undress himself, or to keep himself ordinarily clean and presentable; in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment.

The examiner must also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises on account of disability.

A complete rationale should be given for all opinions and conclusions expressed.

7. Then, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

